555 F.2d 551
Lonzie PITTMAN, Petitioner-Appellant,v.Joe S. HOPPER, Warden, Georgia State Prison, Respondent-Appellee.
No. 77-1044

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 7, 1977.
Beverly B. Bates, Atlanta, Ga.  (Court-appointed), for petitioner-appellant.
Arthur K. Bolton, Atty. Gen., B. Dean Grindle, Jr., Asst. Atty. Gen., Atlanta, Ga., for respondent-appellee.
Before AINSWORTH, MORGAN and GEE, Circuit Judges.
PER CURIAM:


1
Petitioner, pursuant to 28 U.S.C. § 2254, attacks his 1963 state conviction and sentence on the following grounds: (1) The juries which indicted and convicted him were unconstitutionally constituted because of the systematic exclusion of blacks; and (2) he was denied effective assistance of counsel in that his counsel failed to consider a challenge to the composition of the grand and petit juries.


2
The trial court, after an evidentiary hearing, found petitioner's contentions to be without merit.  This finding is supported by the record and is not clearly erroneous.  The judgment of the district court is affirmed.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I